*423DISSENTING OPINION
MONTGOMERY, Judge.
I respectfully dissent from the majority opinion primarily because Albert Dempsey, who seeks injunctive relief, has failed to show any irreparable injury. It is elementary law that such a showing must be made to entitle one to such relief.
The basis of my dissent is expressed in a unanimous opinion in Breathitt v. Warren -ty Election Commission, Ky., 372 S.W.2d 793. The plaintiffs therein sought in-junctive relief for a violation of an election statute.
After pointing out that those who sought relief had failed to allege or prove that the act done “will in any way adversely affect or injure them either as candidates or as citizens and taxpayers”, the court said:
“ * * * unless the plaintiffs show some damage different in character from that which may be sustained by the public generally, they have not established a right to relief. 28 Am.Jur., Injunctions, section 178 (page 681).
“It is axiomatic that an injunction will not lie unless the defendant is doing or threatening an act which will be injurious to the one seeking the injunctive relief. Board of Trustees of Demossville Graded Common School Dist. v. Board of Education, 193 Ky. 502, 236 S.W. 1038. As said by the Supreme Court of the United States in United Fuel Gas Co. v. Railroad Comm., 278 U.S. 300, 310, 49 S.Ct. 150, 152, 73 L.Ed. 390:
“ ‘Suitors may not resort to a court of equity to restrain a threatened act merely because it is illegal or transcends constitutional powers. They must show that the act complained of will inflict upon them some irreparable injury.’
“To the same effect is Morrow v. City of Louisville, Ky., 249 S.W.2d 721. The fact that public acts or officials are involved does not change the rule. See Hettel v. Furste, 260 Ky. 844, 86 S.W.2d 1018; Little v. Bogie, 300 Ky. 668, 190 S.W.2d 26.”
This was the law decided in 1963. The majority opinion does not satisfactorily say why it should not be law of this case. Likewise, the majority opinion does not overrule or distinguish the cases listed therein which established a rule of long standing that the filing of such reports is discretionary as to time of such filing and that a substantial compliance in reporting is sufficient. See also Sparkman v. Saylor, 180 Ky. 263, 202 S.W. 649; Creech v. Fields, 276 Ky. 359, 124 S.W.2d 503.
The effect of the decision by the majority is to thwart the will of the majority of the voters in the Republican Primary in Johnson and Martin Counties at the instance of his defeated opponent. The fact that the seeker of the relief is the defeated incumbent is a proper subject of judicial notice. No other citizen of the two counties complains.
I do not feel that the appellant has sufficient standing to “obtain the redress ordered in this appeal,” to borrow a term from the majority opinion. By express language the majority opinion refrained from holding that he does have such standing. Such being the case, the majority of the court is in the position of rendering a favorable decision for one it is unwilling to say has a right in court. Accordingly, I do not feel that the appellant is entitled to receive the extraordinary relief granted by a court of equity when no one is willing to say that he is entitled to seek or obtain equity.
For these reasons I dissent.